Case 4:16-cv-03396-YGR Document 348 Filed 05/13/19 Page 1 of 2 |

4:16-cv-3396-YGR Perez v Rash Curtis &
Associates

JURY NOTES
Case 4:16-cv-03396-YGR Document 348 Filed 05/13/19 Page ‘RB,

UNITED STATES DISTRICT COURT MAY 70 nn
NORTHERN DISTRICT OF CALIFORNIA noggestoy, <219
Ean YS oe SO,
Canereer ae
JUDGE YVONNE GONZALEZ ROGERS Case No, 16-cv-03396-YGR Oy

 

CASE NAME: IGNACIO PEREZ V RASH CURTIS & ASSOCIATES

NOTE FROM THE JURY

Date A oF ,
Time __ 1/2; ¥O Vad |

The Jury has the following question:
wwe wil discuss Onh/ (307M % o) ag
Quad than rosturt Oelthecarkeuys on) fhe
13274 ot. BOA

mnie Nicholas (3) |

Foreperson of the Jury

 
